DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 7/29/22, with respect to the objection to the claims have been fully considered and are persuasive.  The most recent amendment to the claims resolves the issues. 
Therefore, the objection to claims 1-3 and 7 has been withdrawn. 
The objection to claims 4-6 is moot because the claims have been canceled.

Applicant’s arguments, see page 6, filed 7/29/22, with respect to the 112(b) rejection to the claim have been fully considered and are persuasive.  The most recent amendment to the claim resolves the issues. 
Therefore, the 112(b) rejection of claim 2 has been withdrawn. 

Applicant’s arguments, see pages 6-7, filed 7/29/22, with respect to Wang, Li and Qi have been fully considered and are persuasive.  None of the references teach or suggest the heating times or solvents required by the newly amended claims. 
Therefore, the 102 rejection of claims 1 and 2 as anticipated by Wang has been withdrawn. 
The 102 rejection of claim 4 as anticipated by Wang is moot because the claim has been canceled. 
The 103 rejection of claim 3 as obvious over Wang has been withdrawn.
The 102 rejection of claims 1 and 2 as anticipated by Li has been withdrawn. 
The 102 rejection of claim 5 as anticipated by Li is moot because the claim has been canceled. 
The 103 rejection of claim 3 as obvious over Li has been withdrawn.
The 103 rejection of claims 1-3 as obvious over Qi has been withdrawn. 
The 103 rejection of claim 5 as obvious over Qi is moot because the claim has been canceled. 

Allowable Subject Matter
Claims 1-3, 7, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Wang and Li, teach methods of making hydrophilic and hydrophobic Fe3O4 SPIONs using Fe(acac) and PEG (Wang) or oleylamine (Li) as capping agents.  However, neither reference teaches the heating times or solvents comprising diethyl ether required by the instant claims.   For example, Li teaches heating for a total of 90 minutes (para [0060]), which is significantly lower than the claimed range of at least 12 hours and the solvent is dibenzyl ether.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734